133 F.3d 926
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gordon E. FITZGERALD, Plaintiff-Appellant,v.STATE of Arizona;  Harriet L. Turney, Chief Bar Counsel;Stanley G. Feldman, Chief Justice, Arizona Supreme Court;Yigael M. Cohen, Senior Bar Counsel;  Jane Doe Feldman,wife;  John Doe Turney, husband;  Jane Doe, wife, Ruth C.McGregor John Doe McGregor, husband;  Joe W. Contreras;Jane Doe Contreras, wife;  Melvyn T. Shelley;  Jane DoeShelley, wife, Defendants-Appellees.
No. 97-16514.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
George Fitzgerald appeals pro se the district court's dismissal of his action against the State Bar of Arizona, Chief Bar Counsel Harriet Turney, Senior Bar Counsel Yigael Cohen, the State of Arizona, and former Arizona Supreme Court Chief Justice Stanley Feldman.  Fitzgerald alleges that the defendants violated his constitutional rights by their conduct in connection with the State Bar's disciplinary proceedings regarding an attorney who had represented Fitzgerald's corporation in a breach of contract action.  For the reasons set forth in the district court's Order filed July 9, 1997, we affirm the district court's dismissal of the action, dismissal of Fitzgerald's "2nd Amendment to Complaint," and denial of Fitzgerald's motion for recusal.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3